—Appeal from an order of Supreme Court, Jefferson County (Gilbert, J.), entered March 27, 2002, which, inter alia, granted the motion of defendants Edgewater Construction Company, Inc. and Edgewater Services Company, Ltd. for summary judgment and dismissed the amended complaint against them.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Pigott, Jr., P.J., Hurlbutt, Lawton and Hayes, JJ.